Crown Media Holdings Announces Operating Results for Third Quarter of 2010 STUDIO CITY, CA – November 4, 2010 - Crown Media Holdings, Inc. (NASDAQ:CRWN) today reported its operating results for the three and nine months ended September 30, Operating Highlights · Introduction of Original Lifestyle Programming.On September 13th Hallmark Channel introduced its new daytime HOME block, anchored by the sixth season of The Martha Stewart Show, in addition to the original lifestyle series Mad Hungry with Lucinda and Whatever with Alexis and Jennifer.While ratings were initially below expectations, in the six weeks since airing they are showing a positive trend with a steadily building audience. · Continued growth for Hallmark Movie Channel.Hallmark Movie Channel subscribers increased to 38.2 million at the end of the third quarter, adding nearly 15 million subscribers in the previous twelve months and maintaining the distinction as the fastest-growing cable networkamong all 93 Nielsen-measured cable channels. · Increase in advertising revenue.Advertising revenue increased by 4% for the third quarter as compared to 2009, signaling a solid quarter of gains attributable to the introduction of our new lifestyle programming block and The Martha Stewart Show, an ambitious line-up of original programming in daytime and primetime and the introduction of Hallmark Movie Channel as a Nielsen-rated network. “Our third quarter was marked by the implementation of some important strategic initiatives which will further strengthen our advertising revenue stream and appeal to distributors,” noted Bill Abbott, President and CEO of Crown Media.“We launched an exciting lifestyle block, the first step in a process of establishing several original series in daytime centered on home and celebrations that appeal to a loyal following of women 25-54 - a highly attractive demographic group for our advertisers and distribution partners.We have increased our prime time original programming, with an unprecedented line-up of holiday themed programming and “countdown” events for the holiday season.And finally, we established Hallmark Movie Channel as a Nielsen-rated network with guaranteed delivery. “We look forward to a strong finish for the year, and continued improvement in advertising revenue and suscriber growth driven by these critical measures.” Financial Results Historical financial information is provided in tables at the end of this release. Operating Results Crown Media reported revenue of $62.5 million for the third quarter of 2010, a less than 1% decrease from $62.8 million for the third quarter of 2009. Subscriber fee revenue decreased 13% to $14.0 million from $16.0 million in the third quarter of 2009 due to the lack of distribution agreements with two multiple system operators. Advertising revenue increased 4% to $48.5 million during the quarter, from $46.5 million in the third quarter of 2009. The increase in advertising revenue during the third quarter of 2010 is primarily due to higher CPM rates offset by declines in viewer ratings across demographic categories for 2010 compared to 2009. Advertising revenue from the Hallmark Movie Channel increased from $2.4 million for the three months ended September 30, 2009, to $4.6 million for the three months ended September 30, 2010. Crown Media reported revenue of $196.6 million for the nine months ended September 30, 2010, a 3% decrease from $202.0 million for the nine months ended September 30, 2009. Subscriber fee revenue decreased less than 1% to $46.8 million, from $47.2 million in the prior year’s period. Subscriber revenue decreased in 2010 primarily due to the lack of distribution agreements with two multiple system operators offset in part by contractual rate increases and increases in Hallmark Channel and Hallmark Movie Channel subscribers. Advertising revenue decreased 3% to $149.6 million during the nine months ended September 30, 2010, from $153.7 million during the nine months ended September 30, 2009. Advertising revenue from the Hallmark Movie Channel increased from $7.5 million for the nine months ended September 30, 2009, to $12.6 million for the nine months ended September 30, 2010. For the third quarter of 2010, cost of services decreased 2% to $34.3 million from $35.1 million during the same quarter of 2009. Within cost of services, programming expenses decreased 1% quarter over quarter to $31.2 million.Other cost of services, contract termination and amortization of our capital lease decreased 9% from $3.4 million to $3.1 million for the third quarter of 2010 primarily due to decreases in bad debt expense. For the nine months ended September 30, 2010, cost of services decreased 7% to $99.1 million from $107.1 million during the same period of 2009. Within cost of services, programming expenses decreased 5% period over period to $90.6 million.Other cost of services, contract termination and amortization of our capital lease decreased 29% from $11.9 million to $8.5 million for the nine months ended September 30, 2010. The Company’s bad debt expense was $1.1 million for 2009, as compared to $44,000 for 2010. Marketing expenses of $7.1 million for the quarter ended September 30, 2010, increased from $339,000 for the quarter ended September 30, 2009. This increase was due to marketing promotions surrounding the September 13th launch of The Martha Stewart Show. Marketing expenses of $8.6 million for the nine months ended September 30, 2010, increased from $6.0 million for the nine months ended September 30, 2009, due to the major advertising campaigns surrounding The Martha Stewart Show. Income tax expense of approximately $2.9 million for the nine months ended September 30, 2010 was a result of the previously disclosed recapitalization of Crown Media consummated on June 29, 2010.This expense is recorded in accordance with generally accepted accounting principles, but will not result in any cash payments being made to either Hallmark Cards or the Internal Revenue Service. Adjusted EBITDA was $9.7 million for the third quarter of 2010 compared to $16.3 million for the same period last year. Cash provided by operating activities totaled $22.7 million for the third quarter of 2010 compared to $20.0 million for the same period last year.The net income for the quarter ended September 30, 2010, totaled $5.9 million, or $0.00 per share, compared to a net loss of $10.2 million, or $0.10 per share, in the third quarter of 2009. Adjusted EBITDA was $55.0 million for the nine months ended September 30, 2010 compared to $56.2 million for the same period last year. Cash provided by operating activities totaled $51.5 million for the nine months ended September 30, 2010 compared to $33.4 million for the same period last year.The net loss for the nine months ended September 30, 2010, totaled $5.4 million, or $0.06 per share, compared to $23.0 million, or $0.22 per share, for the nine months ended September 30, 2009. Conference Call and Webcast to be Held Thursday, November 4th at 12:00 p.m. ET Crown Media Holdings’ management will conduct a conference call today at 12:00 p.m., Eastern Time to discuss the results of the third quarter of 2010.Investors and interested parties may listen to the call via a live webcast accessible through the investor relations’ section of the Company’s web site at www.hallmarkchannel.com, or by dialing (866) 800-8648 (Domestic) or (617) 614-2702 (International) and using the pass code “Crown Media Third Quarter Earnings Call.”For those listeners accessing the call through the Company’s website, please register and download audio software at the site at least 15 minutes prior to the start time.The webcast will be archived on the site, while a telephone replay of the call is available for 7 days beginning at 2:00 p.m.
